Citation Nr: 1003832	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  03-20 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss prior to June 4, 2001.  

2.  Entitlement to an initial compensable rating for malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for bilateral hearing loss 
and malaria, each effective February 15, 2001.  By a May 2003 
statement of the case, the RO granted earlier effective dates 
for service connection (January 15, 1975) for both bilateral 
hearing loss and malaria.  The claims were remanded for 
further development in July 2006.  The Veteran testified 
before the Board in January 2007.  

In a May 2007 decision, the Board assigned a 10 percent 
disability rating for bilateral hearing loss, effective June 
4, 2001, assigned a 20 percent disability rating for 
bilateral hearing loss, effective September 16, 2003, and 
denied the Veteran's claim for an initial compensable rating 
for malaria.  The Veteran appealed the Board decision denying 
a compensable rating for hearing loss prior to June 4, 2001, 
and denying a compensable rating for malaria to the United 
States Court of Appeals for Veterans Claims.  In a July 2009 
Decision and Order, the Court vacated the May 2007 Board 
decision and remanded it for readjudication in accordance 
with its July 2009 Decision.

The issue of entitlement to an initial compensable rating for 
malaria is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.



FINDING OF FACT

For the period from January 15, 1975, to June 4, 2001, there 
is insufficient audiometric data for VA rating purposes and 
thus the evidence does not show that it is as likely as not 
that the Veteran met the criteria for a compensable rating 
for hearing loss.  


CONCLUSION OF LAW

The requirements for a compensable rating for bilateral 
hearing loss for the period from January 15, 1975, to June 4, 
2001 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Codes (DCs) 6100, 6292, 6293 
(1975 & 2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In an October 2001 rating decision, the RO granted service 
connection for bilateral hearing loss, effective February 15, 
2001.  However, a May 2003 statement of the case granted an 
earlier effective date for service connection of January 15, 
1975, the date as of which the Veteran's initial claim for 
service connection for bilateral hearing loss was received.  
Thus, in evaluating the merits of the Veteran's claim for a 
compensable rating for bilateral hearing loss prior to June 
4, 2001, he is entitled to evaluation under the diagnostic 
criteria applicable as of January 15, 1975, the effective 
date of service connection, and under any other versions of 
the diagnostic criteria in effect from January 1975 to June 
4, 2001.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
from the effective date of the change, absent congressional 
intent to the contrary, and except where it conflicts with 
the precedents of the United States Supreme Court and the 
Federal Circuit).  However, the amended rating criteria can 
be applied only for periods from and after the effective date 
of the regulatory change.  The Board can apply only the prior 
regulation to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000); 
VAOPGCPREC 7-03 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  

In this case, there are four versions of potentially 
applicable diagnostic criteria; the diagnostic criteria in 
effect at the time the claim was effectively service-
connected in January 1975, and as amended in April 1976, 
December 1987, and June 1999.  41 Fed. Reg. 11298 (March 18, 
1976); 52 Fed. Reg. 44119 (Nov. 18, 1987); 64 Fed. Reg. 25206 
(May 11, 1999).  However, as the April 1976 and June 1999 
amendments involved nonsubstantive changes inapplicable to 
this case, those amendments will not be addressed.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992). 
The diagnostic criteria in effect at the time the Veteran's 
claim was effectively service-connected provided for ratings 
of bilateral defective hearing ranging from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involved audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 500, 1000, and 2000 
Hz.  To evaluate the degree of disability from service-
connected hearing loss, the rating schedule established six 
areas of impairment in efficiency, ranging from literal 
designation A for essentially normal acuity, through literal 
designation F for profound deafness.  38 C.F.R. § 4.85 
(1975). 

Under the diagnostic criteria as amended in December 1987, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(1988 & 2009). 

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing.  When the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or is 30 
decibels or more at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
test results for the Veteran's right and left ears do not 
meet the numerical criteria for such a rating, and thus his 
hearing loss will only be rated by the usual method.  38 
C.F.R. § 4.86 (2009).  

The clinical evidence of record reflects that for the period 
under consideration from January 15, 1975, to June 4, 2001, 
the Veteran underwent audiometric examination on only three 
occasions, in September 1968, March 1969, and in March 1970, 
all prior to the date as of which service connection became 
effective.  Those reports of audiometric examination show 
some indication of hearing loss and include the pure tone 
thresholds, in decibels.  However, there is no evidence that 
any controlled speech discrimination testing was conducted 
during any of the examinations.  Because all of the numerical 
results of the examinations that are required for VA rating 
purposes are not included in the reports of evaluation, that 
information is of limited value in terms of evaluating the 
Veteran's entitlement to a compensable rating for his 
bilateral hearing loss from January 15, 1975, to June 4, 
2001.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

On audiological evaluation in September 1968, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
60
55
LEFT
0
0
25
60
60

The average pure tone thresholds for 500, 1000, and 2000 
Hertz were 7 decibels in the right ear and 8 decibels in the 
left ear.  The average pure tone thresholds for 1000, 2000, 
3000, and 4000 Hertz were 33 decibels in the right ear and 36 
decibels in the left ear.

On audiological evaluation in March 1969, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
60
55
LEFT
0
0
25
65
65

The average pure tone thresholds for 500, 1000, and 2000 
Hertz were 5 decibels in the right ear and 8 decibels in the 
left ear.  The average pure tone thresholds for 1000, 2000, 
3000, and 4000 Hertz were 33 decibels in the right ear and 39 
decibels in the left ear.  

On audiological evaluation in March 1970, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
60
45
LEFT
15
15
35
65
55

The average pure tone thresholds for 500, 1000, and 2000 
Hertz were 22 decibels in the right ear and 22 decibels in 
the left ear.  The average pure tone thresholds for 1000, 
2000, 3000, and 4000 Hertz were 39 decibels in the right ear 
and 43 decibels in the left ear.  

However, without speech recognition scores obtained using the 
Maryland CNC lists, the Board is unable to assign any rating 
based on those pure tone thresholds using either set of 
rating criteria.  Under the current rating criteria, the 
Veteran does not meet the criteria for application of Table 
VIA.  However, even were Table VIA to be applied, the Veteran 
would be assigned Roman Number I in each ear under all three 
examinations, which would result in a noncompensable rating.  
38 C.F.R. § 4.85 (2009).

Under the rating criteria in effect at the time service 
connection was established, provision is made for where 
speech recognition scores were unavailable.  Where, as here, 
the pure tone decibel loss at 500, 1000, and 2000 Hertz is 
less than 25 in each ear, a noncompensable rating is 
assigned.  38 C.F.R. §§ 4.85, 4.86, 4.87 (1975).  The 
Veteran's pure tone decibel loss at 500, 1000, and 2000 Hertz 
is less than 25 in each ear in each audiometric test 
conducted.  Therefore, entitlement to a compensable rating is 
not established.   

The Board appreciates the Veteran's assertion that because 
his hearing loss was first demonstrated in 1968, he has been 
entitled to a compensable rating since service connection 
became effective.  However, the Board finds that the Veteran 
is not entitled to a compensable rating prior to June 4, 
2001, because the audiometric data dated after service 
connection became effective and prior to June 4, 2001, is 
insufficient for VA rating purposes to evaluate the Veteran's 
level of bilateral hearing loss.  The preponderance of the 
evidence is against the Veteran's claim for a compensable 
rating prior to June 4, 2001, and that claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2001; rating 
decisions in October 2001 and August 2005; a statement of the 
case in May 2003; and supplemental statements of the case in 
August 2005 and December 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2007 
rating decision.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial compensable rating from January 15, 1975, to June 
4, 2001, for bilateral hearing loss is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claim for entitlement to an initial compensable rating 
for malaria.  

It appears additional medical records are outstanding.  In 
his July 2003 substantive appeal, the Veteran complained that 
he had suffered over 30 attacks of malaria in the previous 35 
years.  He reported that he had received treatment for 
malaria from a Dr. B. Ward in New York, who had retired.  He 
also indicated that he had filled prescriptions for quinine 
and chloroquine to treat his malaria at Greystone Pharmacy, 
Bronx, New York.  A review of the Veteran's file shows that 
those treatment records and pharmacy prescriptions are not 
associated with the claims file.  As these private medical 
records and pharmacy prescriptions may be useful in deciding 
the Veteran's claim, a reasonable attempt to obtain them 
should be made.  38 C.F.R. § 3.159(c)(1) (2009).

In support of his claim, the Veteran has also submitted an 
August 2005 statement from his sister [redacted], a 
Diplomate of Acupuncture and Chinese Herbology.  The 
Veteran's sister reported that he had suffered from repeated 
malaria attacks since returning from service and that she had 
treated him with acupuncture and medicinal herbs on those 
occasions.  There is no indication that any attempt was made 
to assess whether the Veteran's sister has any medical 
training that would allow her to render a medical diagnosis 
of malaria attacks.  Furthermore, the record does not contain 
any records she kept of treatment of the Veteran.  Since that 
evidence would be useful in determining whether the Veteran 
has suffered relapses from malaria and whether he has any 
residuals from the condition, the Board finds that an 
assessment of the Veteran's sister's medical credentials 
should be made and she should be requested to furnish any 
records relating to treatment of the Veteran for malaria.      

Accordingly, the case is REMANDED for the following actions:

1.  After procuring any necessary 
authorization and information of the 
private physician from the Veteran, obtain 
and associate with the claims file all 
treatment records from Dr. B. Ward in New 
York and [redacted], Diplomate of 
Acupuncture and Chinese Herbology.  

2.  After procuring any necessary 
authorization and information of the 
pharmacy from the Veteran, obtain and 
associate with the claims file all 
pharmacy prescriptions for quinine and 
chloroquine from Greystone Pharmacy, 
Bronx, New York.  

3.  Send a letter to the Veteran to ask 
him to provide the medical credentials of 
his sister, [redacted], to include 
any specialized education or training that 
would enable her to diagnose a relapse of 
malaria.  Then, make a specific finding as 
to whether the Veteran's sister is 
qualified to render a medical diagnosis of 
a relapse of malaria.  

4.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


